Citation Nr: 0310979	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for 
headaches.

4.  Entitlement to an increased rating for pilonidal sinuses, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to July 
1963, and from April 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the RO 
that, among other things, denied claims of entitlement to 
service connection for hearing loss and tinnitus.  The RO 
also denied claims for compensable ratings for headaches 
(probably migraine) and pilonidal sinuses.  By rating action 
of January 2003, the RO increased the rating for pilonidal 
sinuses from zero to 10 percent.

The Board also notes that the veteran requested a 
videoconference hearing before a Veterans Law Judge (VLJ) at 
the time he submitted his substantive appeal in October 2002.  
The veteran was scheduled for his hearing in May 2003 and was 
notified of the hearing date by way of a letter dated in 
April 2003.  Evidence of record reflects that the veteran 
submitted a statement in April 2003 indicating his desire to 
withdraw his earlier request for a hearing before a VLJ.  
Accordingly, his request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.702(e) (2002).


REMAND

Initially, the Board notes that there have been significant 
changes in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  It cannot be said, in this case, that VA 
has satisfied its duty to notify the veteran of what is 
needed to substantiate the claims.  The RO sent the veteran a 
letter in October 2001 informing him of some of the changes 
made by the VCAA.  A year later, the RO issued a statement of 
the case (SOC) in October 2002 addressing the issues listed 
on the title page and providing the veteran with the 
provisions of 38 C.F.R. § 3.159.  Despite these attempts by 
VA to inform the veteran of the change in the law, the 
veteran was not specifically told of the information or 
evidence he needed to submit to substantiate his claims for 
higher ratings.  Additionally, it should be pointed out that 
he has one year to submit information or evidence in response 
to any VCAA notification.  38 U.S.C.A. § 5103(b); Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV).

The record reflects that evidence has been received 
subsequent to the RO's preparation of a January 2003 
supplemental statement of the case (SSOC).  A remand of the 
case is therefore required to comply with DAV.  See also 
38 C.F.R. § 19.31 (appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing). 

Hearing Loss & Tinnitus

The veteran contends that his hearing loss and tinnitus are 
due to acoustic trauma incurred in service.  Specifically, he 
claims that his hearing disabilities are the result of being 
employed in airfields where he was in close proximity to 
aircraft, which exposed him to loud noises.  Personnel 
records show that the veteran's military occupational 
specialty was a data processing machine operator.  In this 
regard, the Board notes that for purposes of applying the 
laws as administered by VA, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

As far as the evidence of record is concerned, when the 
veteran was examined in September 2002 and March 2003, a 
private physician opined that the veteran's hearing loss was 
related to noise trauma in service.  While the record 
therefore suggests that the veteran has a certain level of 
hearing loss, it is unclear whether the veteran has hearing 
loss disability by VA standards.  38 C.F.R. § 3.385 (2002).  
It is also unclear whether any examiner has, in light of the 
entire evidence of record, specifically addressed the 
question of whether any hearing loss or tinnitus is due to 
service.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points, 
especially in light of the passage of time following the 
veteran's separation from service.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims, a new examination is 
necessary.  See VCAA.  Specifically, the Board finds that a 
medical diagnosis and nexus opinion is required from an 
expert who has reviewed the entire claims file, including all 
of the veteran's service medical records, something that has 
not yet been done.  Given the absence in the record of such a 
medical nexus opinion, the Board finds that a remand is 
required to obtain one.  38 C.F.R. § 19.9 (2002).

Headaches

Turning to the issue of entitlement to a compensable rating 
for headaches, the veteran's service-connected headaches have 
been evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.124a (Diagnostic Code 8100) (2002).  A noncompensable 
rating is warranted when migraines are characterized by 
attacks less frequent than required for a compensable rating.  
38 C.F.R. § 4.124a (Diagnostic Code 8100) (2002).  A 10 
percent rating is assigned for characteristic prostrating 
attacks of migraine symptoms averaging one in two months over 
a period of several months.  Id.  A 30 percent rating is 
assignable for characteristic prostrating attacks occurring 
on an average once a month over a period of several months.  
Id.  A 50 percent rating is assignable for very frequent, 
completely prostrating attacks productive of severe economic 
inadaptability.  Id.  

Recent medical evidence of record contains conflicting 
information that requires a remand for a new examination to 
clarify the severity and/or continued existence of the 
veteran's headaches.  38 C.F.R. § 3.326 (2002).  
Specifically, it appears that the medical evidence of record 
contains varying information regarding the nature of the 
veteran's disability, especially the extent to which it is 
symptomatic.  When examined by VA in February 2002, the 
veteran was reported to have no signs or symptoms of 
headaches.  In contrast to the February 2002 VA opinion, a 
September 2002 private examination report reflects that the 
veteran suffered from moderate to severe, chronic and 
permanent migraine cephalgia, and that he suffered from one 
to two intense headaches on a monthly basis.  Additionally, 
more recently prepared medical evidence includes a March 2003 
private examination report indicating that the veteran 
suffered headaches that occurred greater than once a week, 
lasting 30 minutes to two hours. 

In light of the variance in opinion regarding the severity of 
the veteran's service-connected headaches, the Board finds 
that further evidentiary development is required to reconcile 
the various conclusions.  38 C.F.R. § 19.9 (2002); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).

Pilonidal Sinuses

VA has recently revised the criteria for evaluating skin 
disabilities and the new criteria have been in effect since 
August 30, 2002.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,590-99 (July 31, 2002).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

The record reflects that, although the RO indicated that it 
had considered the veteran's claim under the new schedular 
criteria in its January 2003 rating decision, the Board notes 
that the veteran has not been afforded a VA examination that 
addresses the amended criteria.  In this regard, a new 
examination is warranted.  38 C.F.R. § 19.9 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for pilonidal sinuses, migraine 
headaches, hearing loss, and tinnitus.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
several VA examinations.  First, a VA 
skin examination should be conducted.  
Provide the examiner with the following 
instructions:

All indicated tests and studies should be 
conducted.  The claims file, a copy of 
this remand, the former and revised 
rating criteria for 38 C.F.R. § 4.118, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).  The examiner 
should determine the extent and 
manifestations of the veteran's pilonidal 
cyst scar.  The examiner should 
specifically note whether the scar is 
superficial, unstable, poorly nourished, 
with repeated ulceration, or painful on 
objective demonstration.  The examiner 
should also describe the location of the 
scar, and respond to each of the 
following questions:

(A)  Is the scar superficial (i.e. 
not associated with underlying soft 
tissue damage) or deep (i.e. 
associated with underlying soft 
tissue damage)? 	
(B)  Does the scar cause limited 
motion? 
(C)  What is the area, in square 
inches or square centimeters, 
covered by the scar? 
(D)  Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the scar)? 	
(E)  Is the scar painful on 
examination? 
(F)  Is the scar otherwise 
productive of limitation of function 
of the affected part?  If so, 
identify the limitation of function 
caused by the scar.

If the examiner provides an opinion that 
is contrary to the opinion provided by 
the September 2002 private physician, 
then the examiner should point to 
specific findings and medical authority 
to explain why his or her opinion 
differs.  A complete rationale for all 
opinions should be provided.  The claims 
file, a copy of this remand, along with 
any additional evidence obtained pursuant 
to the requests above, must be made 
available to and reviewed by the 
examiner.  

5.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of the veteran's 
service-connected headaches.  The 
examiner should respond to each of the 
following questions:

(A) Does the veteran have 
prostrating attacks that are 
characteristic of migraine?
(B) If the veteran has prostrating 
attacks that are characteristic of 
migraine, has he had such attacks on 
the average at least once a month 
over the last several months?
(C) If the veteran has prostrating 
attacks that are characteristic of 
migraine, are such attacks very 
frequent and completely prostrating 
and prolonged, productive of severe 
economic inadaptability?

If the examiner provides an opinion that 
is contrary to the opinion provided by 
the private physician in September 2002 
or March 2003 and/or the VA examiner in 
February 2002, then the examiner should 
point to specific findings and medical 
authority to explain why his or her 
opinion differs.  A complete rationale 
for all opinions should be provided.  The 
claims file, a copy of this remand, along 
with any additional evidence obtained 
pursuant to the requests above, must be 
made available to and reviewed by the 
examiner.  

6.  The RO should also schedule the 
veteran for a VA audiological 
examination, with audiometric studies, to 
determine if the veteran currently has 
any hearing loss or tinnitus attributable 
to military service.  The claims file, 
with any evidence obtained pursuant to 
the requests above, must be reviewed by 
the examiner in conjunction with the 
examination.  Test results necessary to 
apply 38 C.F.R. § 3.385 (2002) should be 
obtained.  The veteran's history 
(including a complete history of the 
veteran's employment since discharge from 
service to the present), current 
complaints, medical records (including 
service medical records) and examination 
findings must be considered in detail by 
the examiner.  The examiner should 
provide an opinion as to medical 
probability that the veteran's hearing 
loss and tinnitus are due to noise 
exposure in service, originated in, or 
are otherwise traceable to, military 
service.  If the examiner provides an 
opinion that is contrary to the opinion 
provided by the private physician in 
September 2002 and March 2003, then the 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs.  A 
complete rationale for all opinions 
should be provided.  

7.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

8.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

9.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in January 2003.  38 C.F.R. 
§ 19.31 (2002).  If the veteran does not 
appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

